Citation Nr: 1755186	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran contends that he has had a skin disability affecting his arms, hands, legs, and face, variously diagnosed as chronic solar dermatitis, basal cell carcinoma, contact dermatitis, cellulitis, dyshidrotic eczema, and actinic keratosis, since active service in the Republic of Vietnam.  He asserts that the disorder is due to exposure to herbicides; in the alternative, he argues that the current skin disorder, namely skin cancer, is related to sun exposure in Vietnam.

The Board's review of the record reveals that further development is warranted before the claim may be decided.  Specifically, a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that a September 2006 VA Agent Orange examination report noted keratotic lesions on the Veteran's forearms, hands, and forehead with scarring on the abdomen and low back but did not provide an opinion or diagnosis of any skin disorder.  In addition, medical records indicate the Veteran was treated for a skin condition as early as November 2000, when a private evaluation noted pigmented lesions characterized as solar keratotic changes.  Further, lay statements from the Veteran, L.R., and K.L. report observing rashes intermittently since the Veteran's service in Vietnam and a December 2016 private evaluation indicated that Agent Orange exposure may have impacted the severity of the Veteran's actinic damage.

Based on the above, the Board finds sufficient evidence to warrant a VA examination in light of evidence of current skin diagnoses as well as lay evidence that symptoms of a skin disorder may have been present since active service.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since April 2013.

2.	After completing any records development, schedule the Veteran for an examination to ascertain the nature and etiology of any skin disorder present during the appeal period.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any disorder present during the period of the claim (since approximately 2011) began in service, was caused by service, or is otherwise related to service, to include as a result of exposure to herbicide agents and/or sun exposure in Vietnam.  

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




